UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1433



In Re: HENRY EARL MILLER,

                Petitioner.




    On Petition for Writ of Mandamus.       (6:04-cr-00022-HFF-3)


Submitted:   May 14, 2008                      Decided:   June 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Earl Miller petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

to correct the presentence investigation report. He seeks an order

from this court directing the district court to act.   Our review of

the district court docket sheet reveals that the district court

recently denied Miller’s motion.   See United States v. Miller, No.

6:04-cr-00022-HFF-3 (D.S.C. May 2, 2008). Accordingly, in light of

the district court’s action, we deny Miller’s mandamus petition and

amended petition as moot.     We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                - 2 -